Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered August 11, 2005, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, affirmed.
The court’s summary denial of defendant’s suppression motion was proper. Defendant was provided with sufficient information to rebut the People’s position that the police had probable cause to search him. The felony complaint alleged that defendant was identified by an informant, who was also the victim, as the perpetrator of the charged crime, and the voluntary disclosure form asserted that the victim pointed defendant out to the police moments before his arrest. The reliability of *267the victim’s information was bolstered by defendant’s statement indicating that he had sold the very rings the victim had told the police defendant stole from him. Accordingly, it was not enough for defendant to deny that he committed the crime and to state that he was doing nothing unlawful at the time of his arrest (see People v Roldan, 37 AD3d 300 [2007], lv denied 9 NY3d 850 [2007]). Rather, he was required to demonstrate that the police acted unreasonably in relying on the victim (see Spinelli v United States, 393 US 410 [1969]; Aguilar v Texas, 378 US 108 [1964]). Since defendant did not dispute that the victim had pointed him out to the police or deny giving the statement, the allegations in his motion papers did not raise any factual issue warranting a hearing (see People v Mack, 281 AD2d 194 [2001], lv denied 96 NY2d 903 [2001]).
This is not a case where “[b]ased upon . . . meager information, defendant could do little but deny participation in the [crime]” (People v Hightower, 85 NY2d 988, 990 [1995]). Moreover, it differs from People v Bryant (8 NY3d 530 [2007]), which the dissent relies on to support its position that the People provided insufficient information. In that case, the voluntary disclosure form stated that “a [w]itness picked out [defendant’s] photo” (id. at 532) which the defendant contended made unclear whether he was identified as a person who committed a crime or as a person who frequented the area where the crime was committed, knew the victim, or was seen in the area at the time of the incident. The court found that the People did not sufficiently establish “the factual predicate for [defendant’s] arrest” and that “[t]he People could not both refuse to disclose the informant’s identity, or at least some facts showing a basis for the informant’s knowledge the police relied upon to establish probable cause for the arrest, and insist that defendant’s averments in his pleadings were insufficient to obtain a Mapp/ Dunaway hearing” (id. at 534 [emphasis added]). Here, the People’s pleadings clearly disclosed that the police relied on the informant having been the victim of the crime, his having identified defendant as the perpetrator, and defendant’s own statement, to establish probable cause. Accordingly, defendant’s challenge to “the sufficiency and reliability of the persons and/or information that [led] to his arrest” was insufficiently specific to require a hearing (see People v Long, 8 NY3d 1014 [2007]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P, Buckley, Sweeny and McGuire, JJ.